DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 35, 36, 37, 38, 39, 40-47; 48 & 52 & 55, 49, 50, 51, 53, 54, 56-57, 58, 59-60, 62-64; 61 & 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9 & 14-15, 12, 15, 22, 5 & 4, 6-13; 16, 4 & 21, 31, 18, 32, 32, 20, 22-23, 27,  of U.S. Patent No. 10,475,046 (simply “10,475,046” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regard claim 35, claims 1, 4, 9 & 14-15 of U.S. Patent No. 10,475,046 disclose a handheld computer (col. 22, lines 52-53) comprising:
a video camera on the handheld computer (col. 23, lines 29-36);
at least one output (col. 22, line 55); and
at least one processor (col. 22, line 58) configured to:
guide a user of the handheld computer, via the at least one output, to perform at least one action with a probe (col. 22, lines 55-56) according to a stored monitoring protocol (col. 23, lines 60-61);
receive, from the video camera, information relating to a measurement of an environmental condition (col. 22, lines 63-64), wherein the measurement is made using the probe (col. 23, lines 29-36), wherein the measurement comprises a temperature, a humidity, a pressure, a water supply, a gas indication, a radiation level, or an indication of contamination (col. 23, lines 9-12); and
based on the information, determine whether the at least one action with the probe was performed according to the stored monitoring protocol (col. 23, line 64 to col. 24, line 2); and
in response to determining, based on the information, that the at least one action includes at least one deviation by the user from the stored monitoring protocol, guide the user to perform a corrective action to correct the at least one deviating action by the user (col. 23, line 57 to col. 24, line 2).

	In addition, claims 1, 4, 9, and 14-15 of 10,475,046 are more specific than claim 35 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); 

	Regard claims 36, 37, 38, 39, 40-47, claims 1, 4, 9 & 14-15 of 10,475,046 disclose everything claimed as applied above.  In addition, claims 12, 15, 22, 5 & 4, 6-13 of 10,475,046, respectively, disclose every single feature further claimed (col. 23, lines 29-36 and lines 47-52; col. 23, line 63 to col. 24, line 2; col. 24, lines 42-51; col. 23, lines 6-15; col. 23, lines 16-54).

	Regard claims 48 & 52 & 55, claims 16, 4 & 21 of U.S. Patent No. 10,475,046 disclose a method of operating a handheld computer comprising a video camera (col. 24, lines 3-4 and lines 17-18), the method comprising:

receiving video information from the video camera (col. 24, lines 16-18 and lines 36-41);
processing the video information to determine (col. 24, lines 16-18 and lines 36-41):
whether the video information depicts a measurement (col. 24, lines 16-18 and lines 36-41), made using a probe (col. 24, lines 6-7), of an environmental condition (col. 24, lines 6-15 and lines 36-41), wherein the measurement is made using the probe (col. 23, lines 29-36), wherein the measurement comprises a temperature, a humidity, a pressure, a water supply, a gas indication, a radiation level, or an indication of contamination (col. 23, lines 9-12); and
whether the measurement using the probe is performed according to a stored monitoring protocol (col. 24, lines 16-18 and lines 36-41); and
storing the video information (col. 24, lines 36-41) as cited in claim 48;

	wherein:	
	the video information is configured to provide:
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (col. 24, lines 36-41) as cited in claims 52 and 55.

  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regard claims 49, 50, 51, 53, 54, 56-57, 58, 59-60, and 62-64, claims 16, 4 & 21 of 10,475,046 disclose everything claimed as applied above.  In addition, claims 31, 18, 32, 32, 20, 22-23, 27, 29-30, and 32 of 10,475,046, respectively, disclose every single feature further claimed (col. 25, lines 19-21; col. 24, lines 24-26; col. 26, lines 1-6; col. 26, lines 1-6; col. 26, lines 1-6; col. 24, lines 30-35; col. 24, lines 42-54; col. 25, lines 1-4; col. 25, lines 9-18; col. 26, lines 1-6).

	Regard claims 61 & 65, claims 33, 4 & 31-32 of U.S. Patent No. 10,475,046 disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (col. 26, lines 7-10), the method comprising:
	guiding a user of the handheld computer according to a stored monitoring protocol to perform at least one action (col. 25, lines 20-21) using a probe (col. 26, lines 11-12), wherein the measurement is made using the probe (col. 23, lines 29-36), wherein the measurement comprises a temperature, a humidity, a pressure, a water supply, a gas indication, a radiation level, or an indication of contamination (col. 23, lines 9-12); 
	determining whether the at least one action was performed using the probe according to the stored monitoring protocol (col. 26, lines 2-6); and
based on determining that the at least one action was performed according to the stored monitoring protocol, storing a video recorded using a video camera on the handheld computer depicting the at least one action (col. 23, line 62 to col. 24, line 2) as cited in claim 61;

wherein the method further comprises:
	based on determining that the at least one action was not performed according to the stored monitoring protocol, guiding the user to perform a corrective action to correct at least one deviating action from the stored monitoring protocol (col. 26, lines 1-6) as cited in claim 65.

	In addition, claim 33, 4 & 31-32 of 10,475,046 are more specific than claims 61 & 65 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 35-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flexible Tag Datalogger for Food Logistics”, Mattoli et al. (referred hereafter Mattoli et al.).

Referring to claim 35, Mattoli et al. disclose a handheld computer (Figures 8 & 9) comprising:
a video camera on the handheld computer (e.g., Smartphone – Figures 8 & 9);
at least one output (Figure 8); and
at least one processor (Figures 8) configured to:
guide a user of the handheld computer, via the at least one output, to perform at least one action with a probe according to a stored monitoring protocol (pages 3-5, 3. Firmware Design and Development section; page 6, 6. Reader Device and Software section; Figure 4);
receive, from the video camera, information relating to a measurement of an environmental condition (e.g., via “Humidity and temperature sensors”, “Light sensor” – Figure 2), wherein the measurement is made using the probe (Figure 1), wherein the measurement comprises a temperature, a humidity, a pressure, a water quality, a gas indication, a radiation level, or an indication of contamination (pages 3-5, 3. Firmware Design and Development section; Figures 2 & 4); and

based on the information, determine whether the at least one action with the probe was performed according to the stored monitoring protocol (Figure 10; pages 6-7, 7. Discussion section); and

in response to determining, based on the information, that the at least one action includes at least one deviation by the user from the stored monitoring protocol, guide the user to perform a corrective action to correct the at least one deviating action by the user (Figure 10; pages 6-7, 7. Discussion section).

	As to claim 36, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein: the protocol identifies at least one of:
	an item at each of a plurality of locations of measurements (Figure 8),
Figure 4),
	a type of a probe to be used in making the measurement (Figure 2),
	the frequency of measurements (Figure 2),
	allowable range or allowable variation in measured values (Figure 4),
	actions to be taken when a deviation from the protocol is detected (pages 6-7, 7. Discussion section), and
	monitoring data to be stored in connection with the measurement (pages 6-7, 7. Discussion section). 

	Referring to claim 37, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein: 	the at least one processor is configured to:
		compare the action and/or results of the action to the protocol (pages 6-7, 7. Discussion section); and
		if the action and/or the results do not satisfy the protocol (pages 6-7, 7. Discussion section),
		log that the results do not satisfy the protocol (pages 6-7, 7. Discussion section).

	As to claim 38, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the at least one processor is configured to:
		determine whether the probe is being used improperly based on the information (pages 3-5, 3. Firmware Design and Development section; Figure 3).

	Referring to claim 39, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the handheld computer is configured to record a signal representative of a value from the probe based on the measurement of the environmental condition (pages 6-7, 7. Discussion section; Figure 10).

	 As to claim 40, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
Figures 8 & 9; pages 6-7, 7. Discussion section).

	Referring to claim 41, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the signal and the information creates a log of monitoring (e.g., Flexible Tag Datalogger (FTD) – Figures 1-2 & 4; pages 6-7, 7. Discussion section).

	As to claim 42, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the information comprises a time when the measurement was determined, a location where the measurement was determined, a user that caused or allowed the measurement to be determined, and/or an indication of whether the signal fits a criterion (Figures 8 & 9; pages 6-7, 7. Discussion section).

	Referring to claim 43, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the information comprises video and/or audio of the measurement being determined (Figures 8 & 9), wherein the video and/or the audio is configured to provide:
	a record of the measurement being determined (pages 6-7, 7. Discussion section; Figure 10); and 
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (Figures 8 & 9; pages 6-7, 7. Discussion section).

	As to claim 44, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the handheld computer is further configured to:
		perform processing of the signal and/or the information (pages 3-5, 3. Firmware Design and Development section); and
		selectively generate a message and/or a report based on results of the processing (pages 3-5, 3. Firmware Design and Development section; pages 6-7, 7. Discussion section).

Figures 8 & 9), wherein:
	the processing of the signal and/or the information comprises comparing the signal and/or the information to the stored monitoring protocol (pages 6-7, 7. Discussion section; Figure 10).

	As to claim 46, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the stored monitoring protocol comprises a predefined acceptable range of the signal and/or of the information, wherein the information comprises a time of measurement, a frequency of measurement, a location of measurement, and/or a measurement method (Figures 8 & 9; pages 6-7, 7. Discussion section). 

	Referring to claim 47, Mattoli et al. disclose a handheld computer (Figures 8 & 9), wherein:
	the message comprises an alert indicating that the signal and/or the information deviates from the stored monitoring protocol (pages 3-5, 3. Firmware Design and Development section; pages 6-7, 7. Discussion section; Figure 10).

	As to claim 48, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), the method comprising:
receiving video information from the video camera (e.g., Smartphone – Figures 8 & 9);
processing the video information to determine:
whether the video information depicts a measurement, made using a probe (pages 3-5, 3. Firmware Design and Development section; page 6, 6. Reader Device and Software section; Figure 4), of an environmental condition (e.g., via “Humidity and temperature sensors”, “Light sensor” – Figure 2); wherein the measurement comprises a temperature, a humidity, a pressure, a water quality, a gas indication, a radiation level, or an indication of contamination (pages 3-5, 3. Firmware Design and Development section; Figures 2 & 4); and
whether the measurement using the probe is performed according to a stored monitoring protocol (Figure 10; pages 6-7, 7. Discussion section); and
storing the video information (pages 6-7, 7. Discussion section).

Abstract; Figures 8 & 9), wherein the method comprises:
guiding a user of the handheld computer to perform at least one action according to the protocol (Figure 10; pages 6-7, 7. Discussion section).

As to claim 50, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein the method comprises:
	recording a signal representative of a value from the probe based on the measurement of the environmental condition (pages 6-7, 7. Discussion section; Figure 10).

	Referring to claim 51, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein the method comprises:
	comparing the measurement using the probe to the protocol (pages 6-7, 7. Discussion section); and
	if the measurement using the probe does not satisfy the protocol (pages 6-7, 7. Discussion section),
	logging that the measurement using the probe does not satisfy the protocol (pages 6-7, 7. Discussion section).

	As to claim 52, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
	the video information is configured to provide:
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (pages 6-7, 7. Discussion section).

	Referring to claim 53, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein the method comprises:
	
	based on determining that the measurement using the probe was not performed according to the stored monitoring protocol, guiding the user to perform a corrective action (Figure 10; pages 6-7, 7. Discussion section).

	As to claim 54, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
	the video information further comprises a time when the measurement was determined, a location where the measurement was determined, a user that caused or allowed the measurement to be determined (Figures 8 & 9; pages 6-7, 7. Discussion section).

	Referring to claim 55, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
 	the video information is configured to provide:
	supplemental information about an object measured, a region measured, and/or conditions of the measurement (Figures 8 & 9; pages 6-7, 7. Discussion section).

	As to claim 56, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), further comprising:
	detecting a trigger event (Figure 3; pages 3-5, 3. Firmware Design and Development section);
	identifying a start time for the recording by the video camera (Figure 10; pages 6-7, 7. Discussion section);
	determining whether the recording is proper (Figure 10; pages 6-7, 7. Discussion section);
	if the recording is determining to be proper, continuing the recording (Figure 10; pages 6-7, 7. Discussion section); and
	upon detecting removal of the probe, identifying a stop time for the recording and stopping the recording at the stop time (Figure 10; pages 6-7, 7. Discussion section).

	Referring to claim 57, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
	detecting the trigger event comprises detecting an indication that the measurement will be determined (Figure 10; pages 6-7, 7. Discussion section), wherein the indication comprises user input, a location of the probe or the handheld computer, and/or insertion of the probe (Figure 10; pages 6-7, 7. Discussion section).

Abstract; Figures 8 & 9), further comprising:
	selectively generating a message and/or a report based on results of the processing (Figure 10; pages 6-7, 7. Discussion section).

	Referring to claim 59, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
	the stored monitoring protocol comprises a predefined acceptable range of the video information, wherein the video information further comprises a time of measurement, a frequency of measurement, a location of measurement, and/or a measurement method (Figure 10; pages 6-7, 7. Discussion section). 

	As to claim 60, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
	the message comprises an alert indicating that the measurement using the probe deviates from the stored monitoring protocol (Figure 10; pages 6-7, 7. Discussion section).

	Referring to claim 61, Mattoli et al. disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (Figures 8 & 9), the method comprising:
	guiding a user of the handheld computer (e.g., Smartphone – Figures 8 & 9) according to a stored monitoring protocol to perform at least one action using a probe (e.g., Smartphone – Figures 8 & 9); wherein the action comprises taking a measurement comprising a temperature, a humidity, a pressure, a water quality, a gas indication, a radiation level, or an indication of contamination (pages 3-5, 3. Firmware Design and Development section; Figures 2 & 4); 
	determining whether the at least one action was performed using the probe according to the stored monitoring protocol (Figure 10; pages 6-7, 7. Discussion section); and
	based on determining that the at least one action was performed according to the stored monitoring protocol, storing a video recorded using a video camera on the handheld computer depicting the at least one action (Figure 10; pages 6-7, 7. Discussion section).

Abstract; Figures 8 & 9), further comprising:
guiding the user to perform a corrective action by providing an additional opportunity to perform the measurement using the probe (Figure 10; pages 6-7, 7. Discussion section).

Referring to claim 63, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
providing an additional opportunity to perform the measurement using the probe comprises indicating to the user that the measurement should be performed again from a starting position (Figure 10; pages 6-7, 7. Discussion section).

As to claim 64, Mattoli et al. disclose a method of operating a handheld computer comprising a video camera (Abstract; Figures 8 & 9), wherein:
providing an additional opportunity to perform the measurement using the probe comprises providing to the user a message identifying a potential problem relating to the performance measurement using the probe (Figure 10; pages 6-7, 7. Discussion section).
 
Referring to claim 65, Mattoli et al. disclose a non-transitory computer readable storage medium encoded with computer-executable instructions that, when executed by a processor, cause a handheld computer to perform a method (Figures 8 & 9), wherein the method further comprises:
based on determining that the at least one action was not performed according to the stored monitoring protocol, guiding the user to perform a corrective action to correct at least one deviating action from the stored monitoring protocol (Figure 10; pages 6-7, 7. Discussion section).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 35-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864